Marr, J.
This is an appeal by one of the defendants from the . judgment against him, as the endorser of two promissory notes.
The note of evidence recites that the notes and the protests, and notices of protest to each endorser were offered in evidence; and the clerk’s certificate shows that “ all the documents filed, testimony and evidence adduced, and proceedings in the cause” are contained in the transcript. We do not find in it any promissory *50note or protest or notice of protest; nor any evidence that any such paper was ever actually filed: and there is no suggestion of any diminution of the record, and there is no bill of exceptions, no special verdict, no statement of facts, no assignment of errors.
It was the business of appellant to file in this court a complete and perfect transcript; and as he has not done so, we can only dismiss the appeal. Harris v. Hays, 8 Ann. 433; Hill v. Beggs, 17 Ann. 130.

Dismissed accordingly.